29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Darrell Eugene WILSON, also known as James Grey, also knownas Sean Smith, also known as D-Dog, also known asD, Appellant.
No. 94-1548.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 8, 1994.Filed:  July 19, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darrell Eugene Wilson was tried by jury and convicted of the crime of conspiracy to distribute cocaine and cocaine base, a violation of 21 U.S.C. Sec. 846.  The District Court1 sentenced him to 188 months in prison and five years of supervised release.  Wilson appeals both his conviction and his sentence.  We affirm.


2
For reversal of his conviction, Wilson argues that the District Court erred in admitting into evidence two statements that Wilson made to an Omaha police officer and that he was entitled to a mistrial.  He also argues there was insufficient evidence to support his conviction and that the court therefore erred in denying his motion for judgment of acquittal.


3
Challenging his sentence, Wilson argues that the District Court erred in finding that (1) Wilson was accountable for 3.7 kilograms of cocaine, (2) Wilson obstructed justice, and (3) a firearm was attributable to him.


4
Having carefully reviewed the case, we conclude that Wilson's arguments lack merit.  No error of law appears, none of the District Court's findings of fact is clearly erroneous, and an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.


5
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska